 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRIS EPPERSON,                                     No. 1:21-cv-00493-NONE-SAB

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13           v.                                          ACTION FOR FAILURE TO STATE A
                                                         CLAIM AND FAILURE TO COMPLY
14   UNITED STATES, et al.,                              WITH A COURT ORDER

15                  Defendant.                           (Doc. Nos. 1, 7)

16

17          Plaintiff Chris Epperson is proceeding pro se and in forma pauperis in this action. The

18 matter was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19 Local Rule 302.
20          On March 29, 2021, plaintiff’s complaint was screened and dismissed with leave to

21 amend. (Doc. No. 4.) Plaintiff was afforded thirty (30) days within which to file an amended

22 complaint. (Id.) He failed to do so.

23          On May 13, 2021, the magistrate judge filed a findings and recommendations

24 recommending that this action be dismissed due to plaintiff’s failure to state a claim and failure

25 to comply with a court order. (Doc. No. 7.) The findings and recommendations were served on

26 plaintiff and contained notice that any objections to the findings and recommendations were to
27 be filed within thirty days from the date of service. On May 24, 2021, plaintiff filed a document

28 entitled “Objections to Magistrate Judge’s Findings and Recommendations.” (Doc. No. 8.)


                                                     1
 1 However, that document does not address the magistrate judge’s findings, but is merely a copy

 2 of 19 U.S.C. § 1862, Safeguarding National Security.

 3         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 5 findings and recommendations to be supported by the record and by proper analysis.

 6         Accordingly, IT IS HEREBY ORDERED that:

 7         1.      The findings and recommendations, filed May 13, 2021, (Doc. No. 7), are

 8                 ADOPTED IN FULL;

 9         2.      The complaint is DISMISSED due to plaintiff’s failure to state a claim and failure

10                 to comply with a court order;

11         3.      The Clerk of the Court is DIRECTED to assign this matter to a district judge for

12                 the purpose of closing this action; and

13         4.      The Clerk of the Court is DIRECTED to close this action.

14 IT IS SO ORDERED.

15
        Dated:    June 29, 2021
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
